--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED GUARANTY AGREEMENT


THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of 20, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guaranty”), made by CREDIT RE OPERATING COMPANY, LLC, a Delaware limited
liability company (“Guarantor”), in favor of MORGAN STANLEY BANK, N.A., a
national banking association (together with its permitted successors and
assigns, “Buyer”).  Any capitalized term utilized herein shall have the meaning
as specified in the Repurchase Agreement (as defined below), unless such term is
otherwise specifically defined herein.


W I T N E S E T H :


WHEREAS, Buyer and MS Loan NT-II, LLC, a Delaware limited liability company
(“NT-II”), entered into that certain Master Repurchase and Securities Contract
Agreement dated as of June 5, 2015 (as amended to the date hereof, the “NT-II
MRA”), and Buyer and NT-I, LLC, a Delaware limited liability company, (“NT-I”)
entered into that certain Master Repurchase and Securities Contract Agreement
dated as of October 13, 2015 (as amended to the date hereof, the “NT-I MRA”);


WHEREAS, in connection with the NT-II MRA, NorthStar Real Estate Income
Operating Partnership II, LLC (formerly known as NorthStar Real Estate Income
Operating Partnership II, LP) and NorthStar Real Estate Income II, Inc.
(together, “Original NT-II Guarantor”) entered into that certain Guaranty
Agreement (as amended, restated or otherwise modified from time to time, the
“NT-II Guaranty”), dated as of June 5, 2015;


WHEREAS, in connection with the NT-I MRA, NorthStar Real Estate Income Trust
Operating Partnership, LLC (formerly known as NorthStar Real Estate Income Trust
Operating Partnership, LP) and NorthStar Real Estate Income Trust, Inc.
(together, “Original NT-I Guarantor”) entered that certain Guaranty Agreement
(as amended, restated or otherwise modified from time to time, the “NT-I
Guaranty”), dated as of October 13, 2015;


WHEREAS, pursuant to that certain Second Omnibus Amendment entered into among
NT-II, Guarantor and Buyer, dated as of January 31, 2018, Guarantor agreed,
inter alia, to assume the obligations of the Original NT-II Guarantor under the
NT-II Guaranty;


WHEREAS, pursuant to that certain First Omnibus Amendment entered into among
NT-I, Guarantor and Buyer, dated as of January 31, 2018, Guarantor agreed, inter
alia, to assume the obligations of the Original NT-I Guarantor under the NT-I
Guaranty;


WHEREAS, Buyer, as buyer, and NT-I, NT-II, CLNC Credit 1, LLC, a Delaware
limited liability company (“Credit 1”), and CLNC Credit 2, LLC, a Delaware
limited liability company (“Credit 2”, and together with NT-I, NT-II and Credit
1, individually or collectively, as the context may require, “Seller”), as
seller, have entered into that certain Amended and Restated Master Repurchase
and Securities Contract Agreement (the “Repurchase Agreement”) of even date
herewith, which Repurchase Agreement amends, restates and consolidates each of
the NT-I MRA and the NT-II MRA, and in connection therewith, Guarantor desires
to amend, restate and consolidate the Original NT-I Guaranty and the Original
NT-II Guaranty pursuant to the terms of this Guaranty;

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------







WHEREAS, Guarantor directly or indirectly owns 100% of the membership interests
in Seller, and Guarantor will derive benefits, directly and indirectly, from the
execution, delivery and performance by Seller of the Transaction Documents and
the transactions contemplated by the Repurchase Agreement; and


WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Buyer.


NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:


ARTICLE I


NATURE AND SCOPE OF GUARANTY


1.1          Guaranty of Obligations.  Subject to the terms hereof, Guarantor
hereby irrevocably and unconditionally guarantees to Buyer and Buyer’s permitted
successors and assigns as a primary obligor the payment and performance of the
Guaranteed Obligations (as herein defined) as and when the same shall be due and
payable.


1.2          Definition of Guaranteed Obligations.  As used herein, the term
“Guaranteed Obligations” means:


(a)          the prompt and complete payment of the Repurchase Obligations;
provided, however, the aggregate sum of the Guaranteed Obligations paid by
Guarantor under this Section 1.2(a) shall not exceed an amount equal to 25% of
the then aggregate Repurchase Price under the Repurchase Agreement;


(b)          any obligations or liabilities of Seller to Buyer to the extent of
actual loss, damage, cost or expense incurred by Buyer (including attorneys’
fees and costs reasonably incurred) resulting from any of the following: (i) any
fraud or intentional misrepresentation committed by Seller, Guarantor or any
Affiliate of Seller or Guarantor in connection with the execution and delivery
of this Guaranty, the Repurchase Agreement, or any of the other Transaction
Documents, or any certificate, report, financial statement or other instrument
or document furnished to Buyer at the time of the closing of the Repurchase
Agreement or during the term of the Repurchase Agreement; (ii) the intentional
misappropriation or intentional misapplication by Seller, Guarantor or any
Affiliate of Seller or Guarantor of any funds related to the Purchased Assets
and not applied in accordance with the Repurchase Agreement; (iii) (A) the
creation or incurrence of any lien by Seller, Guarantor or any Affiliate of
Seller or Guarantor on any Purchased Asset unless permitted under the Repurchase
Agreement, (B) any transfer, assignment or sale of any Purchased Asset in
violation of the Repurchase Agreement or (C) the material breach of any material
separateness covenants contained in the Repurchase Agreement and such breach
results in substantive consolidation of Seller with another entity; (iv) during
the continuance of an Event of Default, any distribution by Seller to its
equityholders in violation of the Repurchase Agreement and, in the case of such
a violation, only to the extent of such distribution; or (v) any liability or
other financial obligation incurred by Seller pursuant to any asset transfer
agreement for Seller to transfer Purchased Assets directly to a securitization
depositor, trust or issuer; and
2

--------------------------------------------------------------------------------







(c)          any and all Repurchase Obligations in the event that an Act of
Insolvency of Seller shall occur that results from Seller making a voluntary
filing under the Bankruptcy Code or similar federal or state law, or any joining
or colluding by Seller, Guarantor or any Affiliate of Seller or Guarantor in the
filing of an involuntary filing against Seller under the Bankruptcy Code or
other similar federal or state law;


provided that notwithstanding anything to the contrary contained in this Section
1.2 or otherwise in this Guaranty, Guarantor’s failure to deliver any financial
statements required pursuant to this Section 1.2 shall not constitute an Event
of Default under the Transaction Documents to the extent that such financial
statements have been publicly posted on the official website of Guarantor or its
parent or appropriately filed with the SEC.  Guarantor shall promptly deliver
electronic notice to Buyer after the posting of any financial statements
required to be delivered hereunder to Guarantor’s website or the filing of same
with the SEC together with a link to such posted or filed financial statements.


1.3          Nature of Guaranty.  This Guaranty is an irrevocable, absolute,
continuing guarantee of payment and performance and not a guaranty of
collection.  This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor.  This Guaranty may be enforced by Buyer
and any subsequent assignee of Buyer permitted under the Repurchase Agreement
and shall not be discharged by the assignment or negotiation of all or part
thereof.


1.4          Guaranteed Obligations Not Reduced by Offset.  The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Buyer hereunder,
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Seller, or any other party,
against Buyer or against payment of the Guaranteed Obligations, other than
payment of the Guaranteed Obligations, whether such offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise.


1.5          Payment by Guarantor.  If all or any part of the Guaranteed
Obligations shall not be punctually paid, whether on demand, maturity,
acceleration or otherwise, Guarantor shall, within five (5) Business Days after
demand by Buyer, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount then due on the Guaranteed
Obligations to Buyer at Buyer’s address as set forth herein.  Such demand(s) may
be made at any time coincident with or after the time for payment of all or any
part of the Guaranteed Obligations pursuant to the Repurchase Agreement.  Such
demand shall be deemed made, given and received in accordance with Section 6.2
hereof.
3

--------------------------------------------------------------------------------







1.6          No Duty to Pursue Others.  It shall not be necessary for Buyer (and
Guarantor hereby waives any rights which Guarantor may have to require Buyer) in
order to enforce the obligations of Guarantor hereunder, to (a) institute suit
or exhaust its remedies against Seller or others liable on the Guaranteed
Obligations, (b) enforce or exhaust Buyer’s rights against any collateral which
shall ever have been given to secure the Guaranteed Obligations (c) join Seller
or any others liable on the Guaranteed Obligations in any action seeking to
enforce this Guaranty, or (d) resort to any other means of obtaining payment of
the Guaranteed Obligations, and Buyer shall not be required to mitigate damages
or take any other action to collect or enforce the Guaranteed Obligations.


1.7          Waivers.  Guarantor agrees to the provisions of the Transaction
Documents, and hereby waives notice of (i) any loans or advances made by Buyer
to Seller or any purchases of Purchased Assets made by Buyer from Seller, (ii)
acceptance of this Guaranty, (iii) any amendment or extension of the Repurchase
Agreement or of any other Transaction Documents, (iv) the execution and delivery
by Seller and Buyer of any other agreement or of Seller’s execution and delivery
of any other documents arising under the Transaction Documents or in connection
with the Guaranteed Obligations, (v) the occurrence of any breach by Seller or
an Event of Default under the Transaction Documents, (vi) Buyer’s transfer or
disposition of the Transaction Documents, or any part thereof, (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (viii) protest, proof of non-payment
or default by Seller, or (ix) any other action at any time taken or omitted by
Buyer, and, generally, except to the extent required by the terms hereof, all
other demands and notices of every kind in connection with this Guaranty, the
Transaction Documents, any documents or agreements evidencing, securing or
relating to all or any part of the Guaranteed Obligations.


1.8          Payment of Expenses.  In the event that Guarantor should breach or
fail to timely perform any of its obligations under this Guaranty, Guarantor
shall, within five (5) Business Days after demand by Buyer, pay Buyer all
reasonable out-of-pocket costs and expenses (including court costs and actual
and reasonable attorneys’ fees) incurred by Buyer in the enforcement hereof or
the preservation of Buyer’s rights hereunder.  The covenant contained in this
Section 1.8 shall survive the payment and performance of the Guaranteed
Obligations.


1.9          Effect of Bankruptcy.  In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Buyer must rescind or restore any
payment, or any part thereof,  received by Buyer in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Buyer shall be without effect,
and this Guaranty shall remain in full force and effect.  It is the intention of
Seller and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Seller’s or Guarantor’s payment and performance of the
Guaranteed Obligations which is not so rescinded or Guarantor’s performance of
such obligations and then only to the extent of such performance.


1.10        Deferral of Subrogation, Reimbursement and Contribution. 
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably defers until payment in full of the
Guaranteed Obligations any and all rights it may now or hereafter have under any
agreement, at law or in equity (including, without limitation, any law
subrogating Guarantor to the rights of Buyer), to assert any claim against or
seek contribution, indemnification or any other form of reimbursement from
Seller or any other party liable for payment of all or any part of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty.
4

--------------------------------------------------------------------------------







1.11        Setoff Rights.  Without limiting any other rights or remedies of
Buyer, upon the occurrence and during the continuance of an Event of Default,
Buyer shall have the right, without prior notice to Guarantor, and any such
notice being expressly waived by Guarantor to the extent permitted by applicable
law, to set off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) in any currency, and any other
obligation (including to return excess margin), credits, indebtedness, claims,
securities, collateral or other property, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by or due from Buyer to or for the credit of the account of
Guarantor to any obligations of Guarantor hereunder to Buyer.  This Section 1.11
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other rights to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).


1.12        Seller.  The term “Seller” as used herein shall include any new or
successor corporation, limited liability company, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Seller or any interest in Seller.


ARTICLE II


EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS


Guarantor hereby consents and agrees to each of the following, and agrees with
Buyer that its obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
except to the extent required by the terms hereof, and waives any common law,
equitable, statutory or other rights (including without limitation, rights to
notice, except to the extent required by the terms of this Agreement, rights to
notice) which Guarantor might otherwise have as a result of or in connection
with any of the following:


2.1          Modifications.  Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Repurchase Agreement, the
other Transaction Documents or any other document, instrument, contract or
understanding between Seller and Buyer or any other party pertaining to the
Guaranteed Obligations or any failure of Buyer to notify Guarantor of any such
action.


2.2          Adjustment.  Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Buyer to Seller.


2.3          Condition of Seller or Guarantor.  The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Seller, Guarantor or any other party at any time liable for (a)
the payment of all or any part of the Guaranteed Obligations (b) any dissolution
of Seller or Guarantor, (c) any sale, lease or transfer of any or all of the
assets of Seller or Guarantor, (d) any changes in the shareholders, partners or
members of Seller or Guarantor; or (e) any reorganization of Seller or
Guarantor.
5

--------------------------------------------------------------------------------







2.4          Invalidity of Guaranteed Obligations.  The invalidity, illegality
or unenforceability against Seller of all or any part of the Repurchase
Agreement or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including, without
limitation, the fact that (i) the act of creating the Guaranteed Obligations or
any part thereof is ultra vires, (ii) the officers or representatives executing
the Repurchase Agreement or the other Transaction Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iii)
Seller has valid defenses (other than payment of the Guaranteed Obligations),
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Seller, (iv) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (v) the Repurchase Agreement, or any
of the other Transaction Documents have been forged or otherwise are irregular
or not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Seller or any other person be found not liable on
the Guaranteed Obligations, or any part thereof, for any reason.


2.5          Release of Obligors.  Any full or partial release of the liability
of Seller on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof; it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Buyer and Guarantor, that other parties will be liable
to pay or perform the Guaranteed Obligations, or that Buyer will look to other
parties to pay or perform the obligations of Seller under the Repurchase
Agreement or the other Transaction Documents.


2.6          Other Collateral.  The taking or accepting of any other security,
collateral or guarantee, or other assurance of payment, for all or any part of
the Guaranteed Obligations.


2.7          Release of Collateral.  Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) by any
party other than Buyer of any collateral, property or security at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.


2.8          Care and Diligence.  The failure of Buyer or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of any collateral, property or
security assuring or securing payment of the Guaranteed Obligations, including,
but not limited to, the neglect, delay, omission, failure or refusal of Buyer to
(i) take or prosecute any action for the collection of the Guaranteed
Obligations or any part thereof, (ii) foreclose, initiate any action to
foreclose or, once commenced, prosecute to completion any action to foreclose
upon any such collateral, property or security or (iii) take or prosecute any
action in connection with any instrument or agreement evidencing or securing all
or any part of the Guaranteed Obligations.
6

--------------------------------------------------------------------------------



2.9          Unenforceability.  The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed as between Buyer and Guarantor by Guarantor that it is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.


2.10        Merger.  The reorganization, merger or consolidation of Seller into
or with any other corporation or entity.


2.11        Preference.  Any payment by Seller to Buyer is held to constitute a
preference under bankruptcy laws, or for any reason Buyer is required to refund
such payment or pay such amount to Seller or someone else.


2.12        Other Actions Taken or Omitted.  Except to the extent the same shall
result from the gross negligence, willful misconduct, bad faith, illegal acts or
fraud of Buyer, any other action taken or omitted to be taken with respect to
the Transaction Documents, the Guaranteed Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guaranteed Obligations when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Obligations.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce Buyer to enter into the Transaction Documents, Guarantor represents
and warrants to Buyer as of the date hereof and at all times while the
Repurchase Agreement and any Transaction thereunder is in effect as follows:


3.1          Benefit.  Guarantor has received, or will receive, indirect benefit
from the execution, delivery and performance by Seller of the Transaction
Documents, and the transactions contemplated therein.


3.2          Familiarity and Reliance.  Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Seller and is familiar with the value of any and all collateral intended to be
pledged as security for the payment of the Guaranteed Obligations; provided,
however, that, as between Buyer and Guarantor, Guarantor is not relying on such
financial condition or the collateral as an inducement to enter into this
Guaranty.
7

--------------------------------------------------------------------------------



3.3          No Representation By Buyer.  None of Buyer or any other party on
Buyer’s behalf has made any representation, warranty or statement to Guarantor
in order to induce Guarantor to execute this Guaranty.


3.4          Guarantor’s Financial Condition.  As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities
fairly estimated) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, as and when the
same become due.


3.5          Legality.  The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any material indenture, mortgage, deed of trust,
charge, lien, or any material contract, agreement or other material instrument
to which Guarantor is a party or which may be applicable to Guarantor.  This
Guaranty is a legal and binding obligation of Guarantor and is enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
subject, as to enforceability, to general principals of equity, regardless
whether enforcement is sought in a proceeding in equity or at law.


3.6          Survival.  All representations and warranties made by Guarantor
herein shall survive until payment in full of the Guaranteed Obligations.


3.7          Organization.  Guarantor has been duly organized or formed and is
validly existing and in good standing with requisite limited liability company
power and authority to own its properties and to transact the businesses in
which it is now engaged.  Guarantor is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations except where the
failure to do same would not reasonably be expected to have a material adverse
effect thereon.  Guarantor possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, except
where the failure to do same would not reasonably be expected to have a material
adverse effect thereon.


3.8          No Investment Company.  Guarantor is not required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


3.9          [Reserved.]


3.10        Litigation.  No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of
Guarantor, threatened by or against Guarantor or against any of the properties
or revenues of Guarantor with respect to this Guaranty or any of the
transactions contemplated hereby.
8

--------------------------------------------------------------------------------







ARTICLE IV


COVENANTS OF GUARANTOR


Guarantor covenants to, and agrees with Buyer that, until payment in full of all
Guaranteed Obligations:


4.1          Financial Statements, Reports, etc.  Guarantor shall deliver (or
cause to be delivered) to Buyer:


(a)          as soon as available, but in any event within 90 days after the end
of each fiscal year of Guarantor, a consolidated balance sheet of Guarantor and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Buyer, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;


(b)          as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Guarantor, a
balance sheet of Guarantor and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of Guarantor’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Guarantor and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and


(c)          promptly after Buyer’s request, such further information with
respect to the financial affairs of Guarantor as may be reasonably requested by
Buyer.


Documents required to be delivered pursuant to the foregoing may be delivered by
electronic communication (including email or otherwise) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
party transmits such documents via email, (ii) on which the applicable party
posts such documents (excluding such documents with respect to Guarantor and its
Subsidiaries), or provides a link thereto, on the applicable party’s website on
the Internet at the website address listed on Schedule 1 hereto (which website
address may be updated by Seller by notice to the Buyer), or (iii) on which such
documents (excluding such documents with respect to Guarantor and its
Subsidiaries) are posted on the applicable party’s behalf on an Internet or
intranet website, if any, to which the Buyer has access (whether a commercial,
third-party website or whether sponsored by the Buyer).
9

--------------------------------------------------------------------------------







4.2          Litigation.  Guarantor will promptly, and in any event within ten
(10) days after service of process on any of the following, give to Buyer notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are pending or threatened) or
other legal or arbitrable proceedings affecting Guarantor or any of its
Subsidiaries before any Governmental Authority that (i) questions or challenges
the validity or enforceability of this Guaranty or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims against Guarantor in an aggregate amount greater than $20,000,000 or
(iii) which, individually or in the aggregate, if adversely determined could be
reasonably likely to have a Material Adverse Effect.


4.3          Existence, etc.  Pursuant to the Transaction Documents, Guarantor
will (a) preserve and maintain its legal existence and, except as would not have
a Material Adverse Effect, all of its material rights, privileges, licenses and
franchises; (b) comply in all material respects with the requirements of
applicable laws, rules, regulations and orders of Governmental Authorities
(including, without limitation, all environmental laws) except as would not have
a Material Adverse Effect; (c) keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied; (d) not change its jurisdiction of organization unless it shall have
provided Buyer at least ten (10) days’ prior written notice of such change; (e)
pay and discharge all material taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and (f) permit representatives of Buyer, during normal business
hours, to examine, copy and make extracts from its books and records, to inspect
any of its properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by Buyer.


4.4          Prohibition of Fundamental Changes.  Except as permitted pursuant
to the terms of the Transaction Documents, Guarantor shall not enter into any
transaction that would be a Change of Control, or liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution) or sell all or
substantially all of its assets; providedthat if the surviving or resulting
entity is not Guarantor (a) such entity shall be a corporation, limited
liability company, statutory trust or partnership organized under the laws of
the United States or any state thereof; and (b) such entity shall expressly
assume by written agreement, in form and substance satisfactory to Buyer in
Buyer’s sole discretion, the performance of all of the duties and obligations
under this Guaranty.


4.5          Notices.  Guarantor shall give notice to Buyer promptly upon
Guarantor’s receipt of notice or obtaining knowledge of the occurrence of any
Default or Event of Default.


4.6          Limitation on Distributions.  After the occurrence and during the
continuation of any monetary or material non-monetary Default or Event of
Default, Guarantor shall not declare or make any payment on account of, or set
apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of Guarantor, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Guarantor (unless the same is necessary for
Guarantor and/or Sponsor to maintain its status as a REIT under the Code or to
prevent the imposition of taxes on Guarantor and/or Sponsor pursuant to Sections
857 or 4981 of the Code).  The term “REIT” shall mean a Person satisfying the
conditions and limitations set forth in Section 856(b) and 856(c) of the Code
which are necessary to qualify such Person as a “real estate investment trust,”
as defined in Section 856(a) of the Code.
10

--------------------------------------------------------------------------------







4.7          Financial Covenants.


(a)         The following financial covenants (the “Financial Covenants”) shall
be applicable to Guarantor and its subsidiaries on a consolidated basis:


(i)          Minimum Liquidity. Liquidity at any time shall not be less than the
lower of (i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A)
Ten Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;


(ii)          Minimum Tangible Net Worth. Consolidated Tangible Net Worth at any
time shall not be less than the sum of (i) $2,105,000,000.00, plus (ii)
seventy-five percent (75%) of the net cash proceeds thereafter received by the
Guarantor (x) from any offering by the Guarantor of its common equity and (y)
from any offering by the Sponsor of its common equity to the extent such net
cash proceeds are contributed to the Guarantor, excluding any such net cash
proceeds that are contributed to the Guarantor within ninety (90) days of
receipt of such net cash proceeds and applied to purchase, redeem or otherwise
acquire Capital Stock issued by the Guarantor (or any direct or indirect parent
thereof);


(iii)         Maximum Consolidated Leverage Ratio. The Consolidated Leverage
Ratio at any time may not exceed 0.75 to 1.00; and

                                (iv)         Minimum Interest Coverage Ratio. As
of any date of determination, the ratio of (i) Consolidated EBITDA for the
period of twelve (12) consecutive months ended on such date (if such date is the
last day of a fiscal quarter) or the fiscal quarter most recently ended prior to
such date (if such date is not the last day of a fiscal quarter) to (ii)
Consolidated Interest Expense for such period shall not be less than 1.4 to 1.


(b)          Within forty-five (45) days after the end of the first three (3)
fiscal quarters and within ninety (90) days after the end of each fiscal year,
Guarantor shall deliver to Buyer a Financial Covenant Compliance Certificate
setting forth the calculation of each of the Financial Covenants, together with
any information that is reasonably requested by the Buyer with respect to any
lawsuits and/or other matters disclosed in any financial statements of Guarantor
delivered to the Buyer or disclosed in any Form 8-K filed by Guarantor or
Sponsor with the Securities and Exchange Commission which would reasonably be
expected to have a material adverse effect on Guarantor’s ability to comply with
the Financial Covenants; provided, that, for the avoidance of doubt, such
continued verification shall not obligate Guarantor to provide additional
financial statements or compliance certificates other than those expressly
required hereunder.
11

--------------------------------------------------------------------------------



4.8          Voluntary or Collusive Filing.  Guarantor shall not voluntarily
file a case, or join or collude with any Person in the filing of an involuntary
case, in respect of Seller under the Bankruptcy Code.


4.9          Offset.  The liabilities and obligations of Guarantor to Buyer
hereunder shall not be reduced, discharged or released because of or by reason
of any existing or future right of offset, claim or defense (other than payment
of the Guaranteed Obligations) of Seller against Buyer, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).


4.10        Dissolution.  Guarantor shall not seek the dissolution, liquidation
or winding up, in whole or in part, of Seller.


ARTICLE V


SUBORDINATION OF CERTAIN INDEBTEDNESS


5.1          Subordination of All Guarantor Claims.  As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Seller to Guarantor
arising as the consequence of this Guaranty or the payment or other performance
by Guarantor hereunder, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Seller thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor.  The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Seller (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations.  Upon the occurrence and during the
continuance of an Event of Default, Guarantor shall not receive or collect,
directly or indirectly, from Seller or any other party any amount for the
Guarantor Claims until payment in full of the Guaranteed Obligations.


5.2          Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Seller as debtor, Buyer shall have the right to prove its claims in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable for the Guarantor Claims.  Guarantor hereby assigns
such dividends and payments to Buyer.  Should Buyer receive, for application
upon the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Seller and Guarantor, shall
constitute a credit for the Guarantor Claims, then upon payment to Buyer in full
of the Guaranteed Obligations, Guarantor shall become subrogated to the rights
of Buyer to the extent that such payments to Buyer on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Buyer had not received dividends or
payments for the Guarantor Claims.
12

--------------------------------------------------------------------------------



5.3          Payments Held in Trust.  In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, Guarantor
agrees to hold in trust for Buyer an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees to promptly pay such
amounts to Buyer.


5.4          Liens Subordinate.  Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Seller’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Seller’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor Buyer
presently exist or are hereafter created or attach.  Without the prior written
consent of Buyer, Guarantor shall not (i) exercise or enforce any creditor’s
right it may have against Seller, or (ii) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgage, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Seller securing
payment of the Guarantor Claims held by Guarantor.


ARTICLE VI


MISCELLANEOUS


6.1          Waiver.  No failure to exercise, and no delay in exercising, on the
part of Buyer, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right.  The rights of Buyer hereunder shall
be in addition to all other rights provided by law.  No modification or waiver
of any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved.  No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand (except to the extent such a
notice or demand is required by the terms hereof).


6.2          Notices.  Unless otherwise provided in this Guaranty, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of delivery, (d) by
telecopier (with answerback acknowledged); provided that such telecopied notice
must also be delivered by one of the means set forth above, or (e) by e-mail
with confirmation of delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party hereto, as the
case may be, in a written notice to the other parties hereto in the manner
provided for in this Section 6.2):
 


If to Guarantor:
Credit RE Operating Company, LLC
 
c/o CLNC Manager, LLC
 
590 Madison Avenue, 34th Floor
 
New York, New York 10022
 
Attn:  David A. Palamé
 
Email: ##########@clns.com
 
Telephone: (212) ###-####

 
with a copy to:
Ropes & Gray LLP
 
1211 Avenue of the Americas
 
New York, New York 10036-8704
 
Attention: Daniel L. Stanco
 
Email: ##########@ropesgray.com
 
Fax: (646) ###-####

 
13

--------------------------------------------------------------------------------



If to Buyer:
Morgan Stanley Bank, N.A.
 
1585 Broadway, 25th Floor
 
New York, New York  10036
 
Attention:  Anthony Preisano
 
Telephone:  (212) ###-####
 
Fax:  (718) ###-####
 
Email:  ##########@morganstanley.com

 
 
with a copy to:
Morgan Stanley Bank, N.A.
 
1585 Broadway, 25th Floor
 
New York, New York  10036
 
Attention:  Ian Marsh
 
Telephone:  (212) ###-####
 
Fax:  (718) ###-####
 
Email: ##########@morganstanley.com



and to:
Morgan Stanley Bank, N.A.
 
One Utah Center, 201 South Main Street
 
Salt Lake City, Utah  84111



and to:
Morgan Stanley Bank, N.A.
 
1 New York Plaza, 41st Floor
 
New York, New York  10004
 
Attention:  Tom O’Donnell
 
Telephone:  (212) ###-####
 
Fax:  (646) ###-####
 
Email: ##########@morganstanley.com



and to:
Cleary Gottlieb Steen & Hamilton LLP
 
One Liberty Plaza
 
New York, New York  10006
 
Attention:  Kimberly Brown Blacklow, Esq.
 
Telephone:  (212) ###-####
 
Fax:  (212) ###-####
 
Email: ##########@cgsh.com

 
 
14

--------------------------------------------------------------------------------



A notice shall be deemed to have been given:  (i) in the case of hand delivery,
at the time of delivery, (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (iii) in the case
of expedited prepaid delivery upon the first attempted delivery on a Business
Day, (iv) in the case of telecopier, upon receipt of answerback confirmation;
provided that such telecopied notice was also delivered as required in this
Section 6.2, or (v) in the case of e-mail, upon confirmation of delivery.  A
party receiving a notice that does not comply with the technical requirements
for notice under this Section 6.2 may elect to waive any deficiencies and treat
the notice as having been properly given.


6.3          Governing Law.  This Guaranty shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York pursuant
to Sections 5-1401 and 5-1402 of the New York General Obligations Law without
giving effect to the conflict of law principles thereof.


6.4          SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF GUARANTOR AND, BY ITS
ACCEPTANCE OF THIS GUARANTY, BUYER, HEREBY IRREVOCABLY AND UNCONDITIONALLY: (a)
SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; (b) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT
PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME; (c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH HEREIN OR AT SUCH OTHER ADDRESS OF WHICH BUYER AND/OR GUARANTOR SHALL HAVE
BEEN NOTIFIED; AND (d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.


6.5          WAIVER OF JURY TRIAL.  EACH OF GUARANTOR AND, BY ITS ACCEPTANCE OF
THIS GUARANTY, BUYER, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  SUCH WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  ANY
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 6.5 IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF SUCH WAIVER.
15

--------------------------------------------------------------------------------



6.6          Invalid Provisions.  If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.


6.7          Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of the Guaranteed
Obligations, or any part thereof, is rescinded or must otherwise be restored or
returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for Seller
or any substantial part of the property of Seller, or otherwise, all as though
such payments had not been made.


6.8          Amendments.  This Guaranty may be amended only by an instrument in
writing executed by Guarantor and Buyer.


6.9          Parties Bound; Assignment.  This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that Guarantor may not,
without the prior written consent of Buyer, assign any of Guarantor’s rights,
powers, duties or obligations hereunder.


6.10        Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.


6.11        Recitals.  The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.


6.12        Counterparts.  This Guaranty may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Guaranty by signing
any such counterpart.


6.13        Rights and Remedies.  If Guarantor becomes liable for any
indebtedness owing by Seller to Buyer, by endorsement or otherwise, other than
under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Buyer hereunder shall be cumulative of any and
all other rights that Buyer may ever have against Guarantor.  The exercise by
Buyer of any right or remedy hereunder or under any other instrument, or at law
or in equity, shall not preclude the concurrent or subsequent exercise of any
other right or remedy.
16

--------------------------------------------------------------------------------



6.14        Entirety.  This Guaranty embodies the final, entire agreement of
Guarantor and Buyer with respect to Guarantor’s guarantee of the Guaranteed
Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof.  This Guaranty is intended by Guarantor and Buyer as a
final and complete expression of the terms of this Guaranty, and no course of
dealing between Guarantor and Buyer, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty.  There
are no oral agreements between Guarantor and Buyer relating to the subject
matter hereof.


6.15        Joint and Several.  If Guarantor consists of more than one Person,
the obligations and liabilities of each such Person under this Guaranty shall be
joint and several; provided that, except to the extent caused by fraud or
willful misconduct, in no event shall any direct or indirect partner, member,
shareholder or other owner of Guarantor be liable under this Guaranty and
Buyer’s sole recourse shall be the assets of Guarantor.


6.16        Intent.  Guarantor (a) acknowledges that each of the Repurchase
Agreement and each Transaction thereunder constitutes a “securities contract” as
that term is defined in Section 741(7)(A)(i) of the Bankruptcy Code and a
“master netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code, (b) intends and acknowledges that this Guaranty is “a security
agreement or arrangement or other credit enhancement” that is “related to” and
provided “in connection with” the Repurchase Agreement and each Transaction
thereunder and is within the meaning of Sections 101(38A)(A), 101(47)(a)(v) and
741(7)(A)(xi) of the Bankruptcy Code and is, therefore, (i) a “securities
contract” as that term is defined in Section 741(7)(A)(xi) of the Bankruptcy
Code and (ii) a “master netting agreement” as that term is defined in Section
101(38A) of the Bankruptcy Code and (c) intends and acknowledges that any
party's right to cause the termination, liquidation or acceleration of, or to
offset net termination values, payment amounts or other transfer obligations
arising under or in connection with the Repurchase Agreement and this Guaranty
is in each case a contractual right to cause the termination, liquidation or
acceleration of, or to offset net termination values, payment amounts or other
transfer obligations arising under or in connection with this Guaranty as
described in Sections 555 and 561 of the Bankruptcy Code.


[SIGNATURE ON NEXT PAGE]
17

--------------------------------------------------------------------------------





EXECUTED as of the day and year first above written.


CREDIT RE OPERATING COMPANY, LLC,
a Delaware limited liability company
   
By:
 /s/ Sujan S. Patel  
Name:  Sujan S. Patel
 
Title:  Vice President
   

18

--------------------------------------------------------------------------------





SCHEDULE 1


http://ir.clncredit.com/financial-information/sec-filings





 
19

--------------------------------------------------------------------------------

 